—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered December 15, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There was sufficient evidence that the defendant was involved in a conspiracy to sell drugs to justify the introduction of background testimony by a police officer regarding so-called “buy and bust” operations in general, and to explain the absence of prerecorded buy money and drugs on the defendant’s person at the time of his arrest (see, People v Brown, 223 AD2d 597; People v Kane, 207 AD2d 846, affd 85 NY2d 1024; cf., People v Bethea, 261 AD2d 629; People v Colon, 238 AD2d 18). Bracken, J. P., O’Brien, Thompson and Florio, JJ., concur.